Exhibit 10.1

 
WAGEWORKS, INC.
 
2010 EQUITY INCENTIVE PLAN
 
(Amended and Restated; all share numbers in this Plan reflect the 1-for-2
reverse stock split of the Company’s shares effected in July 2011)
 
(Amended and Restated in April 2013)
 
1.           Purposes of the Plan.  The purposes of this Plan are:
 
 
●
to attract and retain the best available personnel for positions of substantial
responsibility,

 
 
●
to provide additional incentive to Employees, Directors and Consultants, and

 
 
●
to promote the success of the Company’s business.

 
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units.
 
2.           Definitions.  As used herein, the following definitions will apply:
 
(a)           “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
 
(b)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
 
(c)           “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, or Restricted
Stock Units.
 
(d)           “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan.  The Award Agreement is subject to the terms and conditions of the
Plan.
 
(e)           “Board” means the Board of Directors of the Company.
 
(f)           “Change in Control” means the occurrence of any of the following
events:
 
(i)      Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection, the acquisition of additional
stock by any one Person, who, prior to such acquisition, is considered to own
more than fifty percent (50%) of the total voting power of the stock of the
Company will not be considered a Change in Control; or
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)      Change in Effective Control of the Company.  If the Company has a
class of securities registered pursuant to Section 12 of the Exchange Act, a
change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
 
(iii)      Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
 
(h)           “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or by a duly authorized
committee of the Board,  in accordance with Section 4 hereof.
 
(i)           “Common Stock” means the common stock of the Company.
 
(j)           “Company” means WageWorks, Inc., a Delaware corporation, or any
successor thereto.
 
(k)           “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
 
(l)           “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
 
(m)           “Director” means a member of the Board.
 
(n)           “Disability” means total and permanent disability as defined in
Code Section 22(e)(3), provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
 
(o)           “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
 
(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(q)           “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have higher or lower exercise prices and different terms), Awards of
a different type, and/or cash, (ii) Participants would have the opportunity to
transfer any outstanding Awards to a financial institution or other person or
entity selected by the Administrator, and/or (iii) the exercise price of an
outstanding Award is reduced or increased.  The Administrator will determine the
terms and conditions of any Exchange Program in its sole discretion, subject to
stockholder approval as set forth in Section 4(b)(vi).  Notwithstanding the
preceding, the term Exchange Program does not include any (i) transfer or other
disposition permitted under Section 12, nor (ii) action described in Section
13(a).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(r)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
 
(i)      If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq
Capital Market of The Nasdaq Stock Market, its Fair Market Value will be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
 
(ii)      If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
 
(iii)     For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or
 
(iv)     In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
 
Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend or holiday, the Fair Market Value will be the price as
determined in accordance with subsections (i) through (iv) above (as applicable)
on the next business day, unless otherwise determined by the Administrator.
 
(s)           “Fiscal Year” means the fiscal year of the Company.
 
(t)           “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Code Section 422 and the regulations promulgated
thereunder.
 
(u)           “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
 
(v)           “Option” means a stock option granted pursuant to the Plan.
 
(w)           “Outside Director” means a Director who is not an Employee.
 
(x)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).
 
(y)           “Participant” means the holder of an outstanding Award.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(z)           “Performance-Based Award” means any Award that is subject to the
terms and conditions set forth in Section 22.  All Performance-Based Awards are
intended to qualify as qualified performance-based compensation under Code
Section 162(m).
 
(aa)            “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award.  As determined by the Administrator, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: earnings
(which may include earnings before interest, taxes, depreciation and
amortization (“EBITDA”), earnings before taxes and net earnings), earnings per
share, gross margin, new product development or innovation, net income,
operating income, quality, operating margin, return on capital, return on
equity, revenue, revenue growth and total stockholder return.  The Performance
Goals may differ from Participant to Participant and from Award to Award. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
combination with another Performance Goal or Goals (for example, but not by way
of limitation, as a ratio or matrix), (iii) in relative terms (including, but
not limited to, results for other periods, passage of time and/or against
another company or companies or an index or indices), (iv) on a per-share basis,
(v) against the performance of the Company as a whole or a segment of the
Company and/or (vi) on a pre-tax or after-tax basis.  Prior to the Determination
Date, the Administrator shall determine whether any element(s) or item(s) shall
be included in or excluded from the calculation of any Performance Goal with
respect to any Participants and whether a Performance Goal shall be measured in
accordance with generally accepted accounting principles (“GAAP”) or a basis
other than GAAP.
 
(bb)           “Performance Period” means the time period of any Fiscal Year or
such longer period as determined by the Administrator in its sole discretion
during which the performance objectives must be met.
 
(cc)            “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture.  Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, the achievement of Performance Goals, or the occurrence
of other events as determined by the Administrator.
 
(dd)           “Plan” means this 2010 Equity Incentive Plan.
 
(ee)           “Registration Date” means the effective date of the first
registration statement that is filed by the Company and declared effective
pursuant to Section 12(g) of the Exchange Act, with respect to any class of the
Company’s securities.
 
(ff)           “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.
 
(gg)           “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
 
(hh)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii)           “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(jj)           “Section 409A” means Section 409A of the Code, and any proposed
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
 
(kk)         “Service Provider” means an Employee, Director or Consultant.
 
(ll)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
 
(mm)       “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
 
(nn)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Code Section 424(f).
 
3.           Stock Subject to the Plan.
 
(a)           Stock Subject to the Plan.  Subject to the provisions of Section
13 of the Plan, the maximum aggregate number of Shares that may be subject to
Awards and initially sold under the Plan is 1,750,000 Shares.
 
(b)           Automatic Share Reserve Increase.  The number of Shares available
for issuance under the Plan will be increased on the first day of each Fiscal
Year beginning with the 2014 Fiscal Year, in an amount equal to the least of
(i) 1,500,000 Shares, (ii) four percent (4%) of the outstanding Shares on the
last day of the immediately preceding Fiscal Year or (iii) such number of Shares
determined by the Board.
 
(c)           Lapsed Awards.  If an Award expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock or Restricted Stock Units, is
forfeited to or repurchased by the Company due to the failure to vest, the
unpurchased Shares (or for Awards other than Options or Stock Appreciation
Rights the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated).  With respect to Stock Appreciation Rights, only Shares actually
issued pursuant to a Stock Appreciation Right will cease to be available under
the Plan; all remaining Shares under Stock Appreciation Rights will remain
available for future grant or sale under the Plan (unless the Plan has
terminated).  Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock or Restricted Stock Units are repurchased by the
Company or are forfeited to the Company due to the failure to vest, such Shares
will become available for future grant under the Plan.  Shares used to pay the
exercise price of an Award or to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan.  To
the extent an Award under the Plan is paid out in cash rather than Shares, such
cash payment will not result in reducing the number of Shares available for
issuance under the Plan.  Notwithstanding the foregoing and, subject to
adjustment as provided in Section 13, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under Code
Section 422 and the Treasury Regulations promulgated thereunder, any Shares that
become available for issuance under the Plan pursuant to Sections 3(b) and 3(c).
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)           Share Reserve.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.
 
4.           Administration of the Plan.
 
(a)           Procedure.
 
(i)      Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii)      Section 162(m).  To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii)     Rule 16b-3.  To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)     Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which Committee will be
constituted to satisfy Applicable Laws.
 
(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
 
(i)      to determine the Fair Market Value;
 
(ii)      to select the Service Providers to whom Awards may be granted
hereunder;
 
(iii)     to determine the number of Shares to be covered by each Award granted
hereunder;
 
(iv)     to approve forms of Award Agreements for use under the Plan;
 
(v)      to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(vi)                 to institute and determine the terms and conditions of an
Exchange Program, provided that the Administrator shall not implement an
Exchange Program without the approval of the holders of a majority of the Shares
that are present in person or by proxy and entitled to vote at any Annual or
Special Meeting of Stockholders of the Company;
 
(vii)                to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
 
(viii)               to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws and/or for
qualifying for favorable tax treatment under applicable foreign laws;
 
(ix)                 to modify or amend each Award (subject to Section 18(c) of
the Plan), including but not limited to the discretionary authority to extend
the post-termination exercisability period of Awards and to extend the maximum
term of an Option (subject to Section 6(d));
 
(x)                  to allow Participants to satisfy withholding tax
obligations in a manner prescribed in Section 14;
 
(xi)                 to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
 
(xii)                to allow a Participant to defer the receipt of the payment
of cash or the delivery of Shares that otherwise would be due to such
Participant under an Award; and
 
(xiii)               to make all other determinations deemed necessary or
advisable for administering the Plan.
 
(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards and shall be given the maximum
deference permitted by law.
 
5.           Eligibility.  Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, and Restricted Stock Units may be granted to Service
Providers.  Incentive Stock Options may be granted only to Employees.
 
6.           Stock Options.
 
(a)           Grant of Options.  Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Options in
such amounts as the Administrator, in its sole discretion, will determine.
 
(b)           Option Agreement.  Each Award of an Option will be evidenced by an
Award Agreement that will specify the exercise price, the term of the Option,
the number of Shares subject to the Option, the exercise restrictions, if any,
applicable to the Option, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)           Limitations.
 
(i)      Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  Notwithstanding such
designation, however, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), such Options will be treated as Nonstatutory Stock Options.  For
purposes of this Section 6(c), Incentive Stock Options will be taken into
account in the order in which they were granted, the Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted, and calculation will be performed in accordance with Code
Section 422 and Treasury Regulations promulgated thereunder.
 
(ii)      The Administrator will have complete discretion to determine the
number of Shares subject to an Option granted to any Participant, provided that,
subject to the provisions of Section 14, during any Fiscal Year, the number of
Shares covered by Options granted to any one Service Provider will not exceed
more than 1,000,000 Shares; provided, however, that in connection with his or
her initial service, a Service Provider may be granted Options covering up to an
additional 500,000 Shares in the Fiscal Year in which his or her service as a
Service Provider first commences
 
(d)           Term of Option.  The term of each Option will be stated in the
Award Agreement; provided, however, that the term will be no more than ten (10)
years from the date of grant thereof.  In the case of an Incentive Stock Option
granted to a Participant who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Award Agreement.
 
(e)           Option Exercise Price and Consideration.
 
(i)      Exercise Price.  The per Share exercise price for the Shares to be
issued pursuant to the exercise of an Option will be determined by the
Administrator, but will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.  In addition, in the case of an
Incentive Stock Option granted to an Employee who owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant.  Notwithstanding the foregoing provisions of this
Section 6(e)(i), Options may be granted with a per Share exercise price of less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Code Section 424(a).
 
(ii)      Waiting Period and Exercise Dates.  At the time an Option is granted,
the Administrator will fix the period within which the Option may be exercised
and will determine any conditions that must be satisfied before the Option may
be exercised.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(iii)       Form of Consideration.  The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) other Shares,
provided that such Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised and provided further that accepting such Shares will not result in
any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion; (4) consideration received by the Company
under a broker-assisted (or other) cashless exercise program (whether through a
broker or otherwise) implemented by the Company in connection with the Plan; (5)
by net exercise, (6) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws, or (7) any
combination of the foregoing methods of payment.  In making its determination as
to the type of consideration to accept, the Administrator will consider if
acceptance of such consideration may be reasonably expected to benefit the
Company.
 
(f)           Exercise of Option.
 
(i)      Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholding).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.
 
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
 
(ii)      Termination of Relationship as a Service Provider.  If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death, Disability or termination for Cause
(as such term is defined in the Award Agreement), the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Award Agreement) to the extent that the Option is vested on
the date of termination.  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for ninety (90) days following the
Participant’s termination.  Unless otherwise provided by the Administrator, if
on the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan.  If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(iii)                 Disability of Participant.  If a Participant ceases to be
a Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement) to the extent the Option is vested
on the date of termination.  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for one hundred eighty (180) days
following the Participant’s termination.  Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan.  If after termination the Participant does not
exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
 
(iv)                 Death of Participant.  If a Participant dies while a
Service Provider, the Option may be exercised within such period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement) to the extent that
the Option is vested on the date of death, by the Participant’s designated
beneficiary, provided such beneficiary has been designated prior to the
Participant’s death in a form acceptable to the Administrator.  If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution.  In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
one hundred eighty (180) days following the Participant’s death.  Unless
otherwise provided by the Administrator, if at the time of death Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will immediately revert to the Plan.  If the Option is not
so exercised within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
 
(v)               Termination for Cause.  Except as explicitly provided in the
Award Agreement or as determined by the Administrator, if a Participant ceases
to be a Service Provider as a result of the Participant’s termination for Cause
(as such term is defined in the Award Agreement), Participant’s Options, whether
vested or unvested, will terminate immediately upon such termination and the
Participant will be prohibited from exercising his or her Option from and after
the date of such termination.  Unless otherwise provided by the Administrator,
the Shares covered by the Option, whether vested or unvested, will revert to the
Plan on the date of such termination for Cause.
 
 
-11-

--------------------------------------------------------------------------------

 
 
7.           Stock Appreciation Rights.
 
(a)           Grant of Stock Appreciation Rights.  Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.
 
(b)           Number of Shares.  The Administrator will have complete discretion
to determine the number of Shares subject to any Award of Stock Appreciation
Rights, provided that, subject to the provisions of Section 13, during any
Fiscal Year, the number of Shares covered by Stock Appreciation Rights granted
to any one Service Provider will not exceed more than
 
500,000 Shares; provided, however, that in connection with his or her initial
service, a Service Provider may be granted Stock Appreciation Rights covering up
to an additional 250,000 Shares in the Fiscal Year in which his or her service
as a Service Provider first commences.
 
(c)           Exercise Price and Other Terms.  The per Share exercise price for
the Shares that will determine the amount of the payment to be received upon
exercise of a Stock Appreciation Right as set forth in Section 7(f) will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.  Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
 
(d)           Stock Appreciation Right Agreement.  Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.
 
(e)           Expiration of Stock Appreciation Rights.  A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award
Agreement.  Notwithstanding the foregoing, the rules of Section 6(d) relating to
the maximum term and Section 6(f) relating to exercise also will apply to Stock
Appreciation Rights.
 
(f)           Payment of Stock Appreciation Right Amount.  Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:
 
(i)       The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
 
(ii)      The number of Shares with respect to which the Stock Appreciation
Right is exercised.
 
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
 
 
-12-

--------------------------------------------------------------------------------

 
 
8.           Restricted Stock.
 
(a)           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine., provided, that subject to the
provisions of Section 13, during any Fiscal Year, the number of Shares of
Restricted Stock granted to any one Service Provider will not exceed more than
500,000 Shares; provided, however, that in connection with his or her initial
service, a Service Provider may be granted an additional 250,000 Shares of
Restricted Stock in the Fiscal Year in which his or her service as a Service
Provider first commences.
 
(b)           Restricted Stock Agreement.  Each Award of Restricted Stock will
be evidenced by an Award Agreement that will specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
 
(c)           Transferability.  Except as provided in this Section 8 or as the
Administrator determines, Shares of Restricted Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction.
 
(d)           Other Restrictions.  The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
 
(i)      General Restrictions.  The Administrator may set restrictions based
upon continued employment or service, the achievement of specific performance
objectives (Company-wide, departmental, divisional, business unit, or
individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.
 
(ii)      Section 162(m) Performance Restrictions.  For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals shall be set by the Administrator on or before the Determination Date.  In
granting Restricted Stock which is intended to qualify under Section 162(m) of
the Code, the Administrator shall follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock under Section 162(m) of the Code (e.g., in determining the
Performance Goals and certifying in writing whether the applicable Performance
Goals have been achieved after the completion of the applicable Performance
Period).
 
(e)           Removal of Restrictions.  Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine.  The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.
 
(f)           Voting Rights.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(g)           Dividends and Other Distributions.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise.  If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
 
(h)           Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
 
9.           Restricted Stock Units.
 
(a)           Grant.  Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Restricted Stock
Units to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine; provided, that subject to the provisions of
Section 13, during any Fiscal Year, the number of Restricted Stock Units granted
to any one Service Provider will not exceed more than 500,000; provided,
however, that in connection with his or her initial service, a Service Provider
may be granted an additional 250,000 Restricted Stock Units in the Fiscal Year
in which his or her service as a Service Provider first commences.  After the
Administrator determines that it will grant Restricted Stock Units, it will
advise the Participant in an Award Agreement of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units.
 
(b)           Vesting Criteria and Other Terms.  The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant.
 
(i)      General Restrictions.  The Administrator may set vesting criteria based
upon the achievement of specific performance objectives (Company-wide,
departmental, divisional, business unit, or individual goals (including, but not
limited to, continued employment or service)), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.
 
(ii)      Section 162(m) Performance Restrictions.  For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals shall be set by the Administrator on or before the Determination Date.  In
granting Restricted Stock Units that are intended to qualify under
Section 162(m) of the Code, the Administrator shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Restricted Stock Units under Section 162(m) of the Code
(e.g., in determining the Performance Goals and certifying in writing whether
the applicable Performance Goals have been achieved after the completion of the
applicable Performance Period).
 
(c)           Earning Restricted Stock Units.  Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
determined by the Administrator.  Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(d)           Form and Timing of Payment.  Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement.  The Administrator, in its
sole discretion, may settle earned Restricted Stock Units in cash, Shares, or a
combination of both.
 
(e)           Cancellation.  On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.
 
10.           Compliance With Code Section 409A.  Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Code Section 409A such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator.  The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator.  To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.
 
11.           Leaves of Absence/Transfer Between Locations.  Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence.  A Participant will not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.  For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Company is not so guaranteed, then six (6)
months following the first (1st) day of such leave, any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonstatutory Stock Option.
 
12.           Transferability of Awards.  Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated, or
otherwise transferred in any manner other than by will or by the laws of descent
and distribution, and may be exercised, during the lifetime of the Participant,
only by the Participant.  If the Administrator makes an Award transferable, such
Award will contain such additional terms and conditions as the Administrator
deems appropriate.
 
13.           Adjustments; Dissolution or Liquidation; Merger or Change in
Control.
 
(a)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award and the numerical Shares
limits in Section 3 of the Plan, and the per person numerical Share limits in
Sections 6(c)(ii), 7(b), 8(a), and 9(a).
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
 
(c)           Merger or Change in Control.  In the event of a merger or Change
in Control, each outstanding Award will be treated as the Administrator
determines (subject to the provisions of the proceeding paragraph) without a
Participant’s consent, including, without limitation, that (i) Awards will be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such merger or Change in Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change in Control, and, to the
extent the Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger or Change in Control; (iv) (A) the termination of
an Award in exchange for an amount of cash and/or property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment), or (B) the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing.  In taking any of the actions permitted under this
subsection 13(c), the Administrator will not be obligated to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, similarly.
 
In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions
met.  In addition, if an Option or Stock Appreciation Right is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.
 
 
-16-

--------------------------------------------------------------------------------

 
 
For the purposes of this subsection 13(c), an Award will be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit, for each
Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.
 
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
 
Notwithstanding anything in this Section 13(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.
 
(d)           Outside Director Awards.  With respect to Awards granted to an
Outside Director that are assumed or substituted for, if the Participant ceases
to be a director of the Company immediately prior to or on the closing of the
merger or Change in Control or within twelve (12) months following the merger or
Change in Control, then, as of the date of such cessation of the Participant’s
status as a director of the Company, the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse and any performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.  For purposes of this subsection (d), the term
“Company” will include any successor to the Company as a result of such merger
or Change in Control.
 
14.           Tax Withholding.
 
(a)           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)           Withholding Arrangements.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld, (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the statutory
amount required to be withheld, provided the delivery of such Shares will not
result in any adverse accounting consequences, as the Administrator determines
in its sole discretion, or (iv) selling a sufficient number of Shares otherwise
deliverable to the Participant through such means as the Administrator may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld.  The amount of the withholding
requirement will be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined.  The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.
 
15.           No Effect on Employment or Service.  Neither the Plan nor any
Award will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.
 
16.           Date of Grant.  The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.
 
17.           Term of Plan.  Subject to Section 21 of the Plan, the Plan will
become effective upon its adoption by the Board.  Unless sooner terminated under
Section 18, it will continue in effect for a term of ten (10) years from the
date of its initial adoption by the Board.
 
18.           Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Administrator may at any time
amend, alter, suspend or terminate the Plan.
 
(b)           Stockholder Approval.  The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
 
 
-18-

--------------------------------------------------------------------------------

 
 
19.           Conditions Upon Issuance of Shares.
 
(a)           Legal Compliance.  Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
 
(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
20.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction or to complete or
comply with the requirements of any registration or other qualification of the
Shares under any state, federal or foreign law or under the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable to the issuance
and sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.
 
21.           Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
 
22.           Terms and Conditions of Any Performance-Based Award.
 
(a)           Purpose.  The purpose of this Section 22 is to provide the
Administrator the ability to qualify Awards (other than Options and Stock
Appreciation Rights) that are granted pursuant to the Plan as qualified
performance-based compensation under Section 162(m) of the Code.  If the
Administrator, in its discretion, decides to grant a Performance-Based Award
subject to Performance Goals to a Service Provider who would be considered a
“covered employee” within the meaning of Section 162(m) of the Code
(hereinafter, a “Covered Employee”), the provisions of this Section 22 will
control over any contrary provision in the Plan; provided, however, that the
Administrator may in its discretion grant Awards to such Covered Employees that
are based on Performance Goals or other specific criteria or goals but that do
not satisfy the requirements of this Section 22.
 
(b)           Applicability.  This Section 22 will apply to those Covered
Employees who are selected by the Administrator to receive any Award subject to
Performance Goals.  The designation of a Covered Employee as being subject to
Section 162(m) of the Code will not in any manner entitle the Covered Employee
to receive an Award under the Plan.  Moreover, designation of a Covered Employee
subject to Section 162(m) of the Code for a particular Performance Period will
not require designation of such Covered Employee in any subsequent Performance
Period and designation of one Covered Employee will not require designation of
any other Covered Employee in such period or in any other period.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(c)           Procedures with Respect to Performance Based Awards.  To the
extent necessary to comply with the performance-based compensation requirements
of Section 162(m) of the Code, with respect to any Award granted subject to
Performance Goals, no later than the Determination Date, the Administrator will,
in writing, (i) designate one or more Participants who are Covered Employees,
(ii) select the Performance Goals applicable to the Performance Period,
(iii) establish the Performance Goals, and amounts or methods of computation of
such Awards, as applicable, which may be earned for such Performance Period, and
(iv) specify the relationship between Performance Goals and the amounts or
methods of computation of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period.  Following the completion of each
Performance Period, the Administrator will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period.  In
determining the amounts earned by a Covered Employee, the Administrator will
have the right to reduce or eliminate (but not to increase) the amount payable
at a given level of performance to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period.
 
(d)           Payment of Performance Based Awards.  Unless otherwise provided in
the applicable Award Agreement, a Covered Employee must be employed by the
Company or a Related Entity on the day a Performance-Based Award for such
Performance Period is paid to the Covered Employee.  Furthermore, a Covered
Employee will be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved, unless otherwise permitted by Section 162(m) of the Code and
determined by the Administrator.
 
(e)           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute qualified performance based compensation under Section 162(m) of the
Code will be subject to any additional limitations set forth in the Code
(including any amendment to Section 162(m)) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.
 
23.           Outside Director Award Limitations.  No Outside Director may be
granted in any Fiscal Year, Awards covering more than 200,000 Shares, increased
to 220,000 Shares in the Fiscal Year of his or her initial service as an Outside
Director.  Any Awards granted to an individual while he or she was an Employee,
or while he or she was a Consultant but not an Outside Director, shall not count
for purposes of this limitation.
 
 
-20-